United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1699
                                     ___________

Carol Vanerka Stephens,              *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Estate of Raymond Clifford Ulmer,    *
deceased,                            * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: September 5, 2003
                              Filed: September 26, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Carol Stephens appeals the district court’s1 dismissal of her civil action against
the Estate of Raymond Clifford Ulmer. After de novo review, see Charchenko v. City
of Stillwater, 47 F.3d 981, 982-83 (8th Cir. 1995), we conclude that the district court
properly dismissed Stephens’s action for lack of subject matter jurisdiction. We



      1
        The Honorable Franklin L. Noel, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
decline to address the issues Stephens raises for the first time on appeal. See
Alexander v. Pathfinder, Inc., 189 F.3d 735, 742 (8th Cir. 1999).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-